Exhibit 10.2

 

Execution Copy

 

February 24, 2016

 

To:

Atlas Power, LLC

 

Atlas Power Finance, LLC

 

 

Re:

Stock Purchase Agreement, dated as of the date hereof, by and among Atlas Power
Finance, LLC, GDF SUEZ Energy North America, Inc. and International Power, S.A.

 

Ladies and Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement, dated as of the date
hereof (as it may be amended, supplemented or otherwise modified from time to
time, the “Agreement”), by and among Atlas Power Finance, LLC, a Delaware
limited liability company (the “Purchaser”), GDF SUEZ Energy North
America, Inc., a Delaware corporation (the “Company”), and International Power,
S.A., a “societe anonyme” under the laws of Belgium. Capitalized terms used but
not defined herein have the meanings ascribed to them in the Agreement.

 

Subject to the conditions set forth herein, each of the undersigned (each an
“Investor” and, collectively, the “Investors”) hereby severally and not jointly
agrees that at the Closing, it will contribute or cause to be contributed
(directly or through one or more Affiliated entities) an aggregate amount up to
$814,750,000 (such investment, the “JV Investment”) to Atlas Power, LLC, a
Delaware limited liability company (the “JV”). Each Investor shall contribute
such percentage (such Investor’s “Percentage”) of the JV Investment as set forth
opposite its name on Schedule A hereto (all such contributions, collectively,
the “Equity Commitment”), which amount the JV shall contribute to the Purchaser,
which shall be used by the Purchaser to fund a portion of its obligations under
Sections 3.2(c) and 4.2(b)(i) of the Agreement, and related costs and expenses;
provided, that (i) the amount of the Equity Commitment to be funded by each of
the Investors under this letter agreement and the Equity Commitment (as defined
in that certain equity commitment letter, dated as of the date hereof, by and
between Dynegy Inc., a Delaware corporation (“Dynegy”), and the Purchaser (the
“Dynegy Equity Commitment Letter”)) will be reduced, on a pro rata basis in
proportion to the respective commitments of each Investor and Dynegy, to the
extent that, after taking into account the proceeds of the Debt Financing, the
Purchaser does not require the full amount of the Equity Commitment and the
Equity Commitment of Dynegy under the Dynegy Equity Commitment Letter to fund
its obligations under Sections 3.2(c) and 4.2(b)(i) of the Agreement, and
related costs and expenses; provided, further, that no Investor shall, under any
circumstances, be obligated to contribute to the Purchaser more than its
Percentage of the Equity Commitment. Each Investor’s obligation to fund its
Percentage of the Equity Commitment is subject to (i) the execution and delivery
of the Agreement by the parties thereto, (ii) the satisfaction in full or
waiver, on or before the Closing Date, of all of the conditions precedent set
forth in Section 9.1 of the Agreement (other than any such conditions that by
their nature are to be satisfied at the Closing but subject to the satisfaction
or waiver of those conditions), (iii) the Debt Financing having been funded in

 

--------------------------------------------------------------------------------


 

accordance with the terms of the Debt Commitment Letter or a commitment from the
lenders thereof that the Debt Financing will be funded in accordance with the
terms of the Debt Commitment Letter at the Closing if the Equity Commitment and
the Equity Commitment of Dynegy under the Dynegy Equity Commitment Letter are
funded, (iv) the substantially simultaneous funding of the Equity Commitment of
Dynegy under the Dynegy Equity Commitment Letter, and (v) the substantially
concurrent consummation of the Closing in accordance with the terms of the
Agreement. For the avoidance of doubt, it is understood that the funding of the
Equity Commitment will occur contemporaneous with the Closing.

 

Each Investor’s obligation to fund its Percentage of the Equity Commitment will
terminate automatically and immediately upon the earliest to occur of (a) the
termination of the Agreement in accordance with its terms, (b) the Closing and
the funding of the Equity Commitment hereunder, at which time the obligations
hereunder shall be discharged, (c) commencement by the Company or any of its
Affiliates of a Legal Proceeding asserting any claim for payment under or in
respect of the Agreement, the limited guarantee (the “Limited Guarantee”) of
even date herewith by Energy Capital Partners III-A, LP, a Delaware limited
partnership (the “Guarantor”), in favor of the Company, this letter agreement or
the transactions contemplated hereby or thereby against any of the Investor
Affiliates (as defined below), in each case other than (i) a Legal Proceeding
against an Investor (or its successors or permitted assignees) to specifically
enforce the provisions of this letter agreement as described in the sixth
paragraph hereof, (ii) a Legal Proceeding against the Purchaser pursuant to the
Agreement or (iii) a Legal Proceeding against the Guarantor pursuant to the
Guarantee and (d) payment of the Reverse Termination Fee pursuant to Section 4.5
of the Agreement by the Purchaser in full and final satisfaction of all amounts
in respect of such obligation.

 

Each Investor may assign to an Affiliate all or a portion of its obligation to
fund its Percentage of the Equity Commitment; provided, however, that any such
assignment shall not relieve such Investor of its obligations under this letter
agreement.

 

Concurrently with the execution and delivery of this letter agreement, the
Guarantor is executing and delivering to the Company the Limited Guarantee
related to certain obligations of the Purchaser under the Agreement. The
Company’s remedies against the Guarantor under the Limited Guarantee shall, and
are intended to, be the sole and exclusive remedy available to the Company and
all of its Affiliates against the Investors or any of the Investor Affiliates in
respect of any liabilities or obligations arising under, or in connection with,
the Agreement, or the transactions contemplated thereby, including in the event
the Purchaser breaches its obligations under the Agreement, whether or not any
such breach is caused by any Investor’s breach of its obligations under this
letter agreement, except for the right of the Company to specifically enforce
the provisions of this letter agreement against the Investors to cause the
Closing to occur, subject to and in accordance with the terms and conditions set
forth in the Agreement and this letter agreement.

 

This letter agreement shall be binding solely on the Investors and their
successors and permitted assignees and inure solely to the benefit of the
Purchaser, and nothing set forth in this letter agreement shall be construed to
confer upon or give to any Person other than the Purchaser any benefits, rights
or remedies under or by reason of, or any rights to enforce or cause the
Purchaser to enforce, the Equity Commitment or any other provisions of this
letter agreement;

 

2

--------------------------------------------------------------------------------


 

provided, however, that, the Company is hereby made a third-party beneficiary of
the rights granted to the Purchaser only for the purpose of obtaining specific
performance of the Purchaser’s right to cause the Equity Commitment to be funded
pursuant to the terms and conditions hereunder (in accordance with the terms and
conditions set forth in Section 11.11 of the Agreement) and, after such funding,
for the JV to contribute the Equity Commitment to the Purchaser and for no other
purpose (including, without limitation, any claim for monetary damages
hereunder). The Purchaser’s creditors shall have no right to enforce this letter
agreement or to cause the Purchaser to enforce this letter agreement.

 

Notwithstanding anything to the contrary that may be expressed or implied in
this letter agreement or any document or instrument delivered contemporaneously
herewith, and notwithstanding the fact that any of the Investors or any of their
successors or permitted assignees may be a partnership or a limited liability
company, the Purchaser, by its acceptance of the benefits of this letter
agreement, covenants, agrees and acknowledges that no Person other than the
Investors and their successors and permitted assignees shall have any obligation
hereunder and that it has no rights of recovery against, and no recourse
hereunder or under any documents or instruments delivered in connection herewith
shall be had against, any former, current or future director, officer, agent,
advisor, attorney, representative, Affiliate (other than the Investors, the
Purchaser and their successors and permitted assignees), manager or employee of
any Investor (or any of their successors or assignees), against any former,
current or future general or limited partner, manager, stockholder or member of
any Investor (or any of their successors or assignees) or any Affiliate thereof
(other than the Investors, the Purchaser and their successors and permitted
assignees) or against any former, current or future director, officer, agent,
advisor, attorney, representative, employee, Affiliate (other than the
Investors, the Purchaser and their successors and permitted assignees), assignee
(other than the Investors, the Purchaser and their successors and permitted
assignees), general or limited partner, stockholder, manager or member of any of
the foregoing (each, other than the Investors, the Purchaser and their
successors and permitted assignees, an “Investor Affiliate”), whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of any Investor against the Investor Affiliates, by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable Law, or otherwise; provided, that (and
notwithstanding anything to the contrary provided herein or in any document or
instrument delivered contemporaneously herewith), nothing herein shall limit the
rights of the Company against the Investors as a third-party beneficiary under
this letter agreement pursuant to the terms and conditions of the sixth
paragraph of this letter agreement. The parties hereto expressly agree and
acknowledge that no personal liability whatsoever shall attach to, be imposed
on, or otherwise be incurred by any Investor Affiliate, as such, for any
obligations of any Investor under this letter agreement or the transactions
contemplated hereby, under any documents or instruments delivered in connection
herewith, or for any claim based on, in respect of, or by reason of, such
obligations or their creation.

 

The Purchaser further agrees that neither it nor any of its Affiliates shall
have any right of recovery against any Investor or any of the Investor
Affiliates, whether by piercing of the corporate veil, by a claim on behalf of
the Purchaser against any Investor or any of the Investor Affiliates, or
otherwise, except for the Purchaser’s right to be capitalized by the Investors
under and to the extent provided in this letter agreement and subject to the
terms and conditions hereof. The  Purchaser hereby covenants and agrees that it
shall not institute, and shall cause its

 

3

--------------------------------------------------------------------------------


 

respective Affiliates not to institute, any Legal Proceeding or bring any other
claim arising under, or in connection with, the Agreement or the transactions
contemplated thereby against any Investor or any Investor Affiliate except for
claims against the Investors under this letter agreement.

 

Each Investor represents and warrants to the Purchaser that:

 

(a)         such Investor is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization and has full
power and legal right to execute and deliver this letter agreement and to
perform its obligations hereunder;

 

(b)         the execution, delivery and performance of this letter agreement by
such Investor has been and remains duly authorized by all necessary partnership
action and does not contravene any provision of its organizational documents or
any Law or contravene or violate any provision of, or result in the termination
or acceleration of, or entitle any party to accelerate any obligation or
indebtedness under, any mortgage, lease, franchise, license, permit, Contract or
instrument, to which such Investor is a party or by which any of such Investor’s
assets or properties are bound;

 

(c)          no other entity or governing body proceedings or approvals on the
part of such Investor or any direct or indirect equity holders, managers or
partners are necessary to authorize the execution, delivery and performance of
this letter agreement;

 

(d)         no notice to, filing with or consent or approval of any Governmental
Body having jurisdiction is required for the execution, delivery and performance
of this letter agreement and no other proceedings or actions on the part of such
Investor or any other Person (other than any proceedings that have previously
occurred or actions that have been previously taken) are necessary in connection
with the execution, delivery and performance of this letter agreement;

 

(e)          this letter agreement has been duly and validly executed and
delivered by such Investor and constitutes the legal, valid and binding
obligation of such Investor enforceable against it in accordance with its terms,
except as enforcement hereof may be limited by applicable bankruptcy,
insolvency, reorganization or other similar Laws affecting the enforcement of
creditors’ rights or by general equity principles; and

 

(f)           such Investor has and, as of the Closing Date, shall have uncalled
capital commitments equal to or in excess of its Percentage of the Equity
Commitment and its limited partners or other investors have the obligation to
fund such capital.

 

This letter agreement shall be treated as confidential and is being provided to
the Purchaser solely in connection with the Agreement. This letter agreement may
not be disclosed, used, circulated, quoted or otherwise referred to in any
document (other than the Agreement and any Debt Financing Documents), except
with the written consent of the Investors; provided, that (a) the Purchaser may
disclose this letter to the Company, (b) the Company and the Purchaser may
disclose this letter agreement to their respective officers, directors, advisors
and other authorized representatives and (c) the Company, the Purchaser and
their respective Affiliates may disclose this letter agreement as is reasonably
necessary to comply with any Law or the

 

4

--------------------------------------------------------------------------------


 

rules of any stock exchange on which the their respective securities are listed;
provided that, in the case of this clause (c), to the extent reasonably
practicable, the Company, the Purchaser or their respective Affiliates, as the
case may be, shall provide each Investor with an opportunity to review in
advance such disclosure.

 

This letter agreement may be executed by facsimile or other means of electronic
transmission and in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed and delivered shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

This letter agreement, and all claims or causes of action (whether in contract,
tort or otherwise) that may be based upon, arise out of or relate to this letter
agreement or the negotiation, execution or performance of this letter agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this letter
agreement), shall be governed by the Laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rules (whether of
the State of Delaware or otherwise) that would cause the application of Laws of
any other jurisdiction.

 

This letter agreement may only be amended or modified by a writing signed by the
Investors and the Company.

 

EACH OF THE PARTIES HERETO HEREBY (I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE (OR, IF THE
CHANCERY COURT OF THE STATE OF DELAWARE DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE) OVER
ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE TO THIS LETTER AGREEMENT, (II) IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH DISPUTE, CLAIM OR
CAUSE OF ACTION BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR
THE MAINTENANCE OF SUCH DISPUTE AND (III) AGREES THAT A JUDGMENT IN ANY SUCH
DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY EXPRESSLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING BROUGHT BY OR
AGAINST IT, DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

ENERGY CAPITAL PARTNERS III, LP

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Tyler Reeder

 

 

Managing Member

 

 

 

 

 

ENERGY CAPITAL PARTNERS III-A, LP

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

By:

/s/ Tyler Reeder

 

 

Tyler Reeder

 

 

Managing Member

 

 

 

ENERGY CAPITAL PARTNERS III-B, LP

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Tyler Reeder

 

 

 

Managing Member

 

[Signature Page to Equity Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

ENERGY CAPITAL PARTNERS III-C, LP

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Tyler Reeder

 

 

Managing Member

 

 

 

ENERGY CAPITAL PARTNERS III-D, LP

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Tyler Reeder

 

 

Managing Member

 

 

 

 

Accepted and Acknowledged as of

 

the date first written above:

 

 

 

ATLAS POWER, LLC

 

 

 

By: Dynegy Atlas Holdings, LLC, its managing member

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

 

 

ATLAS POWER FINANCE, LLC

 

 

 

By: Atlas Power, LLC, its sole member

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

 

[Signature Page to Equity Commitment Letter]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Date: February 24, 2016

 

Investor

 

Percentage of Equity Commitment

 

 

 

 

 

Energy Capital Partners III, LP

 

1.4322178

%

Energy Capital Partners III-A, LP

 

48.2133663

%

Energy Capital Partners III-B, LP

 

5.8225545

%

Energy Capital Partners III-C, LP

 

19.9321584

%

Energy Capital Partners III-D, LP

 

24.5997030

%

 

--------------------------------------------------------------------------------